Name: 1999/576/EC: Council Decision of 29 June 1999 on the signing and notification of the provisional application of the Food Aid Convention 1999 on behalf of the European Community
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  European construction
 Date Published: 1999-08-24

 Avis juridique important|31999D05761999/576/EC: Council Decision of 29 June 1999 on the signing and notification of the provisional application of the Food Aid Convention 1999 on behalf of the European Community Official Journal L 222 , 24/08/1999 P. 0038 - 0038COUNCIL DECISIONof 29 June 1999on the signing and notification of the provisional application of the Food Aid Convention 1999 on behalf of the European Community(1999/576/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 181, in conjunction with the first sentence of the first subparagraph of Article 300(2),Having regard to the proposal from the Commission,(1) Whereas the Community is a member of the International Grains Agreement 1995 comprising two distinct legal instruments, i.e. the Grains Trade Convention and the Food Aid Convention; whereas these Agreements were extended until 30 June 1999;(2) Whereas the Grains Trade Convention 1995 will be extended until 30 June 2001;(3) Whereas the Food Aid Convention 1999 has been negotiated;(4) Whereas this Agreement should be signed;(5) Whereas the new Food Aid Convention will be open for signature at the headquarters of the United Nations in New York from 1 May to 30 June 1999 inclusive; whereas during that period signatories shall deposit their instruments of ratification, acceptance or approval; whereas given that the necessary procedures will not be accomplished within this time-frame it should be decided to apply the new Food Aid Convention provisionally,HAS DECIDED AS FOLLOWS:Sole Article1. The President of the Council is hereby authorised to designate the person empowered to sign the Food Aid Convention 1999 on behalf of the European Community.The text of the Agreement is annexed to this Decision.2. The European Community shall apply the Food Aid Convention 1999 provisionally from the time of its entry into force.3. The President of the Council shall deposit a declaration of provisional application as provided for in Article XXII(c) of the Food Aid Convention 1999 with the Secretary-General of the United Nations on behalf of the European Community.Done at Brussels, 29 June 1999.For the CouncilThe PresidentJ. FISCHER